On Eeheaeing.
For former report, see 54 N. W. Rep. 152. — Reversed.
Eotheock, J.
A petition for rehearing was filed in this case at the proper time, and an oral argument was made in support of the petition. The rehearing was granted, and the case has again been presented for our consideration. It is contended by counsel for appellee that the ground upon which the judgment was reversed was founded upon a mistake as to the record made in the court below when the Dunn plat was sent to the jury. This contention must be settled by the record made by the court below. The appellants’ abstract sets out what purported to be the record made by a bill of exceptions, signed by the judge, and filed within the proper time. Appellee filed an additional abstract, which contained no denial of appellants’ abstract. It is entitled an “Amendment to Abstract.” It consists of sixty-eight printed pages, nearly all of which are additions to the evidence as shown by appellants’ abstract. Toward the close of the evidence the additional abstract contains the following: “After argument by counsel, the question as to what exhibits should go to the jury came up, and the following entries of objection were made: Plaintiff; objects to the plat attached to the Dunn deposition being severed from the deposition and sent to the jury, unless the whole deposition goes to the jury, as said plat is a part of the deposition, was attached to the deposition, came with the deposition, and the deposition refers to it, and makes it a part of the deposition. The plaintiff does not object to sending out the whole deposition, ii counsel insists that it is proper to do it, but do object to sending out a part of it without sending out tha explanation to it along with it. The objection is over*389ruled, the court finding that the plat submitted is a large plat, two and a half or three feet square; and is ordered to be detached, and is permitted to go to the jury, the same being Exhibits A and C of Dunn’s deposition. Plaintiff excepts. Defendants ask that the field notes (Exhibit B) of the Dunn deposition, which refers to and defines Exhibits A and 0 be sent in. Plaintiff objects to sending the field notes to the jury unless the entire deposition is permitted to go. The field notes are not permitted to go to the jury. Defendants except. * * *” This is a copy of the transcript or extension of the shorthand reporter’s notes. As the record was presented to us, it was to be considered in addition to appellants’ abstract. It is contended that the transcript of the reporter’s notes must control. These notes of what transpired at the trial table in reference to what exhibits the jury should' take are imperfect. They so show on their face. They appear to be in part the contention of counsel and the result of the court’s ruling. They are not clear, but are obscure and imperfect. It appears that the motion for a new trial was overruled on the twenty-third day of March, 1891, and on the same day a bill of exceptions was filed, which, in a clear, distinct, narrative form, gave just what transpired. This bill was signed by the judge. And this court, in determining the case, adopted that as the true record. No claim was made in the appellee’s abstract that the bill of exceptions was not correctly set out in appellants’ abstract, and no claim is made now that it was not settled and signed by the presiding judge. "We think it should be regarded as the true record, and that the incomplete notes of the shorthand reporter must, so far as they are inconsistent therewith, be held to be superseded or controlled by the bill of exceptions. We discover no reason for reaching a different result in the case, and the judgment will stand reversed.